925 F.2d 1458Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bennie Julian McLEMORE, Jr., Defendant-Appellant.
No. 90-5644.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 20, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.  W. Earl Britt, District Judge.  (CR-89-20)
Gary H. Clemmons, Stubbs, Perdue, Chestnutt, Wheeler & Clemmons, P.A., New Bern, N.C., for appellant.
John Douglas McCullough, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Bennie Julian McLemore, Jr., pled guilty to possession with intent to distribute over 500 grams of cocaine (21 U.S.C. Sec. 841 and 18 U.S.C. Sec. 2).  He appeals his conviction and sentence.  His counsel has filed a brief with this Court in accordance with Anders v. California, 386 U.S. 738 (1967), indicating that, in his view, the only arguably meritorious issue is that McLemore's base offense level should not have been enhanced for possession of a gun during the offense.  He requests permission to withdraw as McLemore's counsel.  McLemore has been notified of his right to file a supplemental brief but has failed to exercise his right to file a brief.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We find no merit in the one issue raised, particularly since no objection was made at sentencing to the enhancement and therefore it is not properly before this Court.  We conclude that there are no other nonfrivolous grounds for this appeal and affirm the judgment of conviction.*


2
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.  Therefore, counsel's request to withdraw from further representation is denied.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


4
AFFIRMED.



*
 We deny the government's motion to dismiss the appeal